             Case 21-11002-KBO        Doc 95-4     Filed 07/21/21     Page 1 of 1




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 21, 2021, a true and correct copy of the
foregoing was electronically filed via the Court’s CM/ECF system and thereby served on those
parties having consented to electronic service, and also served upon the parties listed below by
electronic mail.
                                                   /s/ Kelly M. Conlan
                                                   Kelly M. Conlan (DE 4786)


Mark Minuti, Esq.
Monique B. DiSabatino, Esq.
Matthew P. Milana, Esq.
Michael L. Gesas, Esq.
Barry A. Chatz, Esq.
David A. Golin, Esq.
SAUL EWING ARNSTEIN & LEHR LLP
Email: mark.minuti@saul.com
monique.disabatino@saul.com
matthew.milana@saul.com
michael.gesas@saul.com
barry.chatz@saul.com
david.golin@saul.com
andrew.rudolph@saul.com
